Attachment to Advisory Action
1.   Applicant’s amendment filed on December 7, 2021 has been fully considered. No request to consider the amendment under AFCP2.0 has been filed. The amendment has been considered under a pre-pilot practice.

2.   The amendment has been fully considered, but is not entered given it raises new issues that would require further consideration and/or search. With respect to new issues, instant claims 28 and 30 are improperly dependent on claim 8, which is cancelled. Further, the current amendment would change the scope of claim 1, and thereby the scope of claims dependent on claim 1, and thereby would require further consideration and/or search.

3.  With respect to Applicant’s arguments regarding the rejection of Claims 1, 4, 11, 13, 14, 18-27, 29 under 35 U.S.C. 103 as obvious over Jones et al (US 2004/0092648), as evidenced by Escorez 5600 Tackifying resin flyer, ExxonMobil, and Claims 1, 4, 8, 11, 13, 14, 18-30 under  35 U.S.C. 103 as obvious over  Jones et al (US 2004/0092648) in view of Jacob et al (US 6,384,138) and Donker et al (US 6,605,680), as evidenced by Escorez 2203LC flyer and Escorez 5600 Tackifying resin flyer, ExxonMobil, it is noted that:
1) Jones et al discloses an air barrier such as tire innerliner (Abstract) comprising a composition comprising:
a) at least one an elastomer comprising butyl rubber or halogenated butyl rubber, specifically butyl rubber halogenated with bromine,  styrene-butadiene rubber, styrene-
b)  2-40 phr, or 2-10 phr ([0059]) of a tackifier hydrocarbon resin selected from the group consisting of:
   i) a C5 hydrocarbon resin having Tg below 50ºC, softening point of below 100ºC ([0062]), specifically commercial products ESCOREZ ([0063]-[0066])  and 
   ii) oligomers having units of DCPD ([0072]; [0071], [0083) having molecular weight Mn of 130-500  ([0008], [0021], [0060], [0071], [0081]), and polydispersity of 1.5 ([0081]), specifically commercial products ESCOREZ, ([0066])  wherein a DCPD resin is obtained by polymerization of monomers of DCPD ([0083]), i.e. appears to be a DCPD homopolymer or copolymer with aromatic monomers ([0083], as to instant claims 20-21)
or a combination of i) and ii).
The specifically cited tackifier (corresponding to the tackifier b)ii)) comprises a commercial product ESCOREZ 5600 ([0066]). As evidenced by ESCOREX 5600 Tackifying resin flyer from ExxonMobil, ESCOREZ 5600 is having Mn of 500 g/mol, Tg of 55ºC (see Escorez 5600 Tackifying resin flyer).

2) Though Jones et al recites the hydrocarbon resin preferably having Tg below 50ºC ([0061]), this range is cited as preferable, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be 
3) Jones et al clearly teaches that use of commercial product ESCOREZ 5600 as the hydrocarbon resin ([0066]), which, as evidenced by ESCOREZ 5600 flyer from ExxonMobil is having Tg of 55ºC (see ESCOREZ 5600 flyer).
4) Even assuming the preferred hydrocarbon resin of Jones et al is having Tg of lower than 50ºC, the term “lower than 50ºC” includes values of 49.99ºC, which value of 49.99ºC is very close to the value of 50ºC as required by instant claim 1. It is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
5) Though Jones et al discloses the polydispersity of the hydrocarbon resin being 1.5, wherein instant claims 1 and 18 recite the polydispersity being 1.4, it is Examiner’s position that the polydispersity values of 1.5 of Jones et al and 1.4 of instant claims are very close. It is the Examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764